[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE FIRST AND SECOND SETOFFS
The plaintiff alleges that she was injured in an automobile accident on September 10, 1989, (A Tort Reform II case). The defendant in his answer has filed two setoffs. First, he claims pursuant to General Statutes section 52-225a a reduction in the amount of any jury award representing economic damages by any collateral source payments. Second, he claims the sum of $20,000.00 representing the payment received by the plaintiff from Dennis Finnegan by way of settlement. The plaintiff moves to strike the first and second setoffs. CT Page 2505
The motion to strike the first setoff is granted. See Zagaja v. Guerrera, J.D. of Hartford/New Britain at Hartford, CV 89-0359674S (March 23, 1990) (Maloney, J.); Vining v. Capone, J.D. of Ansonia/Milford at Milford, CV 89-029926S (April 12, 1990) (Meadow, J.).
The motion to strike the second setoff is granted. "`Collateral Sources' do not include amounts received by claimant as a settlement." General Statutes section 52-225b.
FRANCES ALLEN SENIOR JUDGE